Citation Nr: 1333922	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right arm disorder (claimed as a bruised deltoid muscle).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left wrist injury.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD).

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for blisters on the left foot.

6.  Entitlement to an initial evaluation in excess of 10 percent for left knee impaction injury with residuals.

7.  Entitlement to an effective date earlier than April 25, 2007 for the grant of service connection for left knee impaction injury with residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's new and material evidence and service connection claims arise from March 2008 rating decision denials.  The Veteran provided a timely notice of disagreement in March 2008, and the RO issued a Statement of the Case (SOC) in April 2010.  On the Veteran's April 2010 substantive appeal (VA Form 9), regarding his hearing options, the Veteran marked both that he did not want a Board hearing and that he wanted a Board hearing at his local VA office.  He also placed a question mark in the margin next to the hearing election options.  However, the Veteran's representative provided an attached April 2010 statement requested a "travel Board hearing."  

Additionally, in April 2010 the Veteran was granted entitlement to service connection for left knee impaction injury with residuals.  The Veteran filed a notice of disagreement with the initial rating and effective dates provided in the April 2010 rating decision.  The RO issued a SOC in June 2012, and the Veteran completed a substantive appeal (VA Form 9) in June 2012.  On this second substantive appeal, the Veteran indicated that he did not want a Board hearing.

The Veteran was not scheduled for his April 2010 requested Board hearing.  In September 2013, the Veteran's representative noted that the claims had been forwarded to the Board without the requested hearing having been completed.  The representative noted that the Veteran had not requested a hearing regarding his increased rating and earlier effective date claims, but requested that all of the issues on appeal be remanded for a Board hearing.  

The Veteran has a right to request a hearing before the issuance of a Board decision.  38 C.F.R. §§ 20.700, 20.703 (2013).  The request must be received within 90 days from notification of certification of the appeal.  See 38 C.F.R. §  20.1304(a) (2013).  While the Veteran's requested for a hearing regarding his increased rating and earlier effective date claims was not received within 90 days from notification of certification of appeal, as the Veteran's request for a Board hearing for additional claims on appeal has not yet been fulfilled, the Board will remand all claims on appeal for a scheduled Board hearing as requested by the Veteran's representative.  Accordingly, the Veteran should be afforded a hearing before the Board as requested.


Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a local hearing before a traveling Member of the Board sitting at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


